Title: To Thomas Jefferson from John Sullivan, 30 April 1787
From: Sullivan, John
To: Jefferson, Thomas



Dear Sir
Durham April 30th. 1787

Capt. Pierce having been detained by Contrary winds I took an opportunity of sending to Barstead for a pair of Roe Bucks Horns. This Kind of Deer is very uncommon in America and his horns a very great Curiosity. The horns never grow Larger than those I send nor do those of the spike horned Buck ever exceed in size those I send you. These come free of Charge from your Excellenceys most obedt. servt.,

Jno. Sullivan

